DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Form PTO-1449(s) is signed and attached hereto.

Specification
The disclosure is objected to because of the following informalities: in paragraph 0020, last line, “device 4 and 11” should be –device 4--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14, 17-18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	The specification does not adequately describe or otherwise provide for the following limitations from these dependent claims in combination with the limitations of their independent claims (10, 19). Namely, the independent claims recite that the outlet opening is not accessible when the hood/flap is closed.  Each of these dependent claims, however, recite limitations which dictate that the recited outlet opening is the opening 18 in the written description (e.g., the outlet opening being 190 cm above the ground when the hood is opened; or the outlet opening is at the end of an outlet line that is opposite to an end connected to a valve device).  The written description, however, does not provide for or otherwise convey to one skilled in the relevant art how the outlet opening 18 is inaccessible when the hood is closed.  The written description only provides that the “outlet opening 18 [is] at a front end 19 of the engine hood 1 such that the outlet opening 18 is directed into the atmosphere in order, there, to be able to release into the surroundings hydrogen to be blown off, this is identified symbolically by an arrow 20” (see ¶0021).  As shown in Figs. 1 and 3 the arrow 20 shows hydrogen gas being emitted from the outlet opening through the front of the hood without any indication how closing the hood would prevent the opening 18 from being accessible as it is still open to the exterior of the hood whether the hood is open or closed. 
	While the above dependent claims do not meet the written description requirement of §112, independent claims 10 and 19 do comply with §112(a) as there are not sufficient limitations to positively identify which structure is being claimed as the outlet opening and any of the outlets of the hood-protected valve device could be interpreted to be the recited outlet opening.  It is only when the dependent claims provide for more specificity as to which outlet opening is being recited does the above lack of written description of the “inaccessible” outlet opening occur. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites the limitation "the outlet opening of the valve device".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 22 depends from claim 10, however, it appears that it should be depend from claim 19 leading to antecedent basis issues for its elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11, 19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanaya et al. (6,514,136).
	Regarding claims 10-11, 19, and 22, Hanaya discloses a hydrogen discharge device for a motor vehicle having an engine hood/flap (17), comprising: 
	at least one outlet opening (62) for hydrogen (while the written description of Hanaya provides that the tube 60 is a water drainage line and does not discuss hydrogen passing therethrough, it is in fluid communication with the hydrogen receiving manifold portion 55 of the body 21 and therefore includes all of the recited structural elements irrespective of the intended use of that tube structure), wherein
	the hydrogen discharge device is arranged behind and below an engine hood (17) in relation to the engine hood such that, when the engine hood is closed, the outlet opening (62) is not accessible and, when the engine hood is open, the outlet opening is accessible (see Figs. 1 and 5 showing that a closed hood prevents access to the outlet 62, while an open/raised hood would allow a user access to the under-hood outlet opening 62);
	wherein the outlet opening is arranged on the engine hood such that the outlet opening (62) is moved upward during an opening movement of the engine hood and is positioned no less than 190 centimeters above ground when the hood is fully opened (see relative location of outlet 62 at the front of the hood in substantially the same location as the applicant’s outlet 18).

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanaya in view of Schulze (8,505,672).
	Regarding claims 15-16, while Hanaya discloses that the discharge line (60) that runs under the hood is coupled thereto via elastic tubes (63), it does not specifically recite the material that the discharge line is made from.
	Schulze teaches another hydrogen fuel cell vehicle including hydrogen fuel cell exhaust piping (16) that is formed from a flexible, temperature resistant, material, such as rubber or plastic to eliminate excess weight (see Col. 3., lines 9-20).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to use a flexible discharge tube, such as the piping taught by Schulze, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be to use a material that is lightweight to improve fuel mileage and can be easily routed along the underside of the hood.

Conclusion
The prior art made of record in the attached PTO Form 892 and not relied upon is considered pertinent to applicant's disclosure.  Particularly, German patent document DE 102015222778 teaches that a throttle valve is used at a hydrogen gas vent to limit the fuel mass flowing to the ambient and that a check valve is also used, but does not provide for the serially arranged throttle valve, shutoff valve, and check valve upstream of the hood-mounted outlet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/Primary Examiner, Art Unit 3618